938 F.2d 536
David L. MASINTER, Plaintiff-Appellant,v.MARLIN DRILLING COMPANY, INC., Defendant-Appellee.
No. 90-3265.
United States Court of Appeals,Fifth Circuit.
July 2, 1991.

Appeal from the United States District Court for the Eastern District of Louisiana;  Robert F. Collins, Judge.
ON PETITION FOR REHEARING
Before CLARK, Chief Judge, RONEY1, and DUHE, Circuit Judges.
DUHE, Circuit Judge:


1
Appellant Masinter has filed a petition for rehearing in Masinter v. Tenneco Oil Company, 929 F.2d 191 (5th Cir.1991) (Masinter II ) and a motion to recall and reform the mandate entered in Masinter v. Tenneco Oil Company, 867 F.2d 892 (5th Cir.1989) (Masinter I ).    The panel in Masinter I recalled and reformed its mandate and instructed the district court to award Masinter interest on his award of future lost wages from the date of the first judgment.


2
In Masinter II this Court ruled that Masinter could only recover interest on his award of future lost wages from the date of a second, modified judgment pursuant to the original mandate in Masinter I. Because of the reformation of that mandate we now grant Masinter's petition for rehearing in Masinter II.  We remand to the district court the issue relating to Masinter's interest award on future lost wages for further proceedings consistent with the reformed mandate in Masinter I.


3
We confirm and reinstate our prior opinion, 929 F.2d 191, in all respects not inconsistent herewith.



1
 Circuit Judge of the Eleventh Circuit, sitting by designation